Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 7 April 1813
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson April 7th. 1813

Your kind Letters of Feb. 15th & March 31st lie before me, in which I find are several things unanswered, though I assure you, not unnoticed—Those Covers I have lately sent, you perceive were written in great haste—Though yours to me, however short, are gratifying—
Your very flattering, & fanciful Allusion, my Dear Sister, to the two sweet Choristers, was an evidence (I will not say, of want of correct Taste,) but of Sisterly Partiality, & of an Exuberance of that Christian Humility, which is ever ready “to esteem Others better than Himself—”
Undeserved Encomium, I have ever considered as the keenest Satire—but this I do not apply to my loved Sister—Could I have had the advantages which our young Ladies; now enjoy, of an early academic Education, & have had leisure to have gratified my ardent desire of a knowledge of the Languages, Philosophick, & Literary Acquirements, I often think, I should been more worthy, & more deserving of yours, & of my respected Brothers approbation—But limited, & circumscribed in every view, as I have ever been, I hope; even now I am not unuseful in Life—& with Gratitude have reason to say, by divine Grace, “I am, what I am.”—And though I have had disappointments—the Death of dear Friends, “buffeted,” wounded, disconcerted in my Prospects, & best Plans, yet in all my Path of Life, I have found a never failing Source of comfort, in a consciousness of a desire, & endeavour to act agreeably to my best informed Judgment, & what appeared the strongest Reason—firmly believing that He, who sees not as Man sees, directs the course of human Events, & brings the greatest Good, out of what we deem Evil—And this is a powerful motive for Resignation, & Reliance—Whatever is our allotment, whether prosperous, or adverse, it is my Sister; a most consoling Idea, to believe that we are under the Gaurdianship of Superior Intelligence, & if we truly love God, when we “ask Bread, he will not give us a Stone”—or if he does, & our Lot is hard, He will so ameliorate by circumstances, as to render us cheerful, make our “yoke easy, & our Burthen Light”—
Your dear absent Son, seems to feel the want of parental soothing—kind interested Friends to participate, & to awaken in his own mind those sublime Motives for Consolation, which upon a similar Bereavement, he so beautifully suggested to his wive’s Sister—But there are sometimes wounds so deep, as no Balm can reach, & for which we cannot account—Our heavenly Parent, who knows what is best for us, “scourgeth every Son, & Daughter, whom he receiveth—.” & the voice of every Affliction is, “Repent”—“Increase in every Christian Virtue.” Luke 13 4th 5th verse—Second Epistle of Peter, 1st Chap from 5th to the 9th
Those Lines quoted of Scott, no Parent could read without being penetrated by there exquisite touch—Though my dear Nephew, & Niece are far from there native Land, embittered by the painful Idea, that he must there leave bone of his bone, & deprived of pleasant anticipations, yet, in all his Griefs, & extreme distress, We are happy to believe, his mind turns to that inexhaustable Fountain of Light, & Love, which can check each rebellious Sigh, assuage our Tears, & repair all earthly Losses with unfading Laurells—
Like you, my Sister, I have been led to enquire, perhaps, not with so humble, & acquiescent a Spirit, as I ought, why things are thus? & thus? in our domestic Circle!—But when we confide our own unworthyness, that we are all in some degree, “verily guilty,” have we not reason to be thankful that our Lots; are no worse? rather than to repine, or fancy We could adjusted better.—I have experienced the futility of my own Wishes—I am quiet—& pray that my Path may be directed—
In a Family so heterogeneous as yours, there wilt be opposing Interests; & Offences must be expected—But I should be grieved if anything took place, to interrupt your Tranquility, or the Peace of your excellent Daughter—I rejoice at the prospect of her, & her Caroline’s spending the Summer with her Parents—My dear Sister, we can travel but a little longer in this Wilderness, & it seems a Duty, to keep your Daughter with you all in your power—to cheer you on your way—
It is happy age have a relish, & may innocently indulge in social, & every virtuous affection, while to brighten our declining Sun, Heaven favours us with the sweetest temporal Blessing, the conversation, & tender assiduities of a well-informed, amiable, dutious Child—“Long may the pleasing Talk engage”—& soften the pillow of Infirmity, with the gentlest Hand—Can such pleasant Society be given up? For to Husbands & Sons, however kind, & good, one cannot communicate so unreservedly, as to a Daughter—I know you must sensibly feel the want of that dear relative, with which Indulgent Heaven so long blessed you—But O how happy, that we can trace her to “Sweet Fields, beyond the swelling Flood; Where Saints immortal reign. Infinite Day, excludes the Night, And pleasures banish Pain”—
Mr Norton, I presume, will soon enlarge your Circle of Friends—I am pleased that Mrs Greenleaf approves of his choice—I believe he is delighted with his fair Hebe, modest as Dian, elegant as Venus, & mild as the Summers Evening—May the dear children find a Mother, interested in their welfare—The wife can easily be obtained—I hope, his Zeal in his proffession, has not “eaten up his House.” But I fear she will have an arduous Task—
There is something I believe, in the cold air of March very unfavorable to health—About three weeks since Mr Peabody was threatened with an heavy stroke of the Paralytick Kind, which affected his left side, so that he was unable to attend upon the Sabbath, or to dress, or undress himself for several Days, But he seems now much better—The long confinement from free air in winter, generally makes me sick by Spring—I have had an ague in my head, neck, & pain voilent in my Ear—& my Eyes have been very weak, & face swelled like the Erysipelas—
Abby thinks I was very sick, for my head felt in such a fog, that I could not write—It is pleasant for me, to think Dr Tufts, is yet spared in life, to do more good, I trust—The widow, & the fatherless have long been his Charge—Do, whatever you, & he think, is right, & best, & I will sanction it, with an Heart full of love, & respect, to all my dear retalives, by the Hand, of / Your affectionate
Elizabeth Peabody—